COPE, J.-
— This is an action under the statute in relation to forcible entries and detainers. It was tried by the court without a jury, and the findings show that the defendant was in possession of the premises at the date of the alleged forcible entry. It is contended that the findings in this respect are not sustained by the evidence, but we think that we should, upon the same facts, have arrived at the same conclusion. It is not our province, however, to decide in such eases upon the mere weight of the evidence, but to determine whether there is sufficient evidence to support the findings. The appeal is without merit, and the judgment must be affirmed.
Ordered accordingly.
I concur: Baldwin, J.